EXHIBIT 2.1 PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement(this “Agreement”) is made and entered into this 11TH day of December, 2007, by and between ST. MARY LAND & EXPLORATION COMPANY, a Delaware corporation (“St. Mary”), Ralph H. Smith Restated Revocable Trust Dated 8/14/97, Ralph H. Smith Trustee (“Smith”), and Kent J. Harrell, Trustee of the Kent J. Harrell Revocable Trust Dated January 19, 1995 (“Harrell”) (who are collectively referred to herein as “Seller”),and ABRAXAS OPERATING, LLC, a Texas limited liability company (“Buyer”).Buyer and Seller are collectively referred to herein as the “Parties”, and are sometimes referred to individually as a “Party.” R E C I T A L S: WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, the Assets (as defined below), all upon the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of Ten Dollars ($10.00) cash in hand paid and of the mutual benefits derived and to be derived from this Agreement by each Party, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as follows: ARTICLE 1 ASSETS Section 1.01 Agreement to Sell and Purchase.Subject to and in accordance with the terms and conditions of this Agreement, Buyer agrees to purchase the Assets from Seller, and Seller agrees to sell the Assets to Buyer. Section 1.02Assets.Subject to Section 1.03, the term “Assets” shall mean all of Seller’s right, title and interest in and to: (a)The oil, gas and other mineral leases described on Exhibit A (collectively, the “Leases” and singularly a “Lease”) and any overriding royalty interests, royalty interests, non-working or carried interests, mineral fee interests, operating rights and other rights and interests described in Exhibit A, together with the lands covered thereby or pooled or unitized therewith (the “Lands”), together with (i) all right, title and interest of Seller in and to any other mineral interests of any nature (A) located in, on, or under the Lands, or (B) which are attributable to the proration unit or designated pooled unit for any of the Wells (as hereinafter defined), in each case whether or not described in or omitted from Exhibit A, but the Assets shall, except as affected by the provisions of Section 1.02(d), not include any portion of the Leases regarding lands covered by any such Lease which lands are not specifically described in Exhibit A hereto, it being understood that in some instances the Leases cover lands which are not being sold by Seller to Buyer even though other portions of the Leases are intended to be transferred from Seller to Buyer, (ii) all rights with respect to any pooled, communitized or unitized interest by virtue of any Leases and Lands or the interests described in clause (i) above being a part thereof, and (iii) all production of oil, gas, associated liquids and other hydrocarbons (collectively “Hydrocarbons”) after the Effective Time from the Leases and the Lands, and from any such pooled, communitized, or unitized interest and allocated to any such Leases and Lands or the interests described in clause (i) above (the Leases, the Lands, and the rights described in clauses (i) and (ii) above, and the Hydrocarbons described in clause (iii) above, being collectively referred to as the “Subject Interests” or, singularly, a “Subject Interest”); (b)all easements, rights-of-way, servitudes, surface leases, surface use agreements and other rights or agreements related to the use of the surface and subsurface (the “Surface Agreements”), in each case to the extent used in connection with the operation of the Subject Interests, including those recorded Surface Agreements described in Exhibit A, except, that as to any easement or right-of-way which affects a Lease that includes both the Lands and lands being retained by Seller, Seller shall grant a use right only with regard to such easement or right-of-way, which use rights shall be limited to the portion of the Lease and the Lands to be transferred to Buyer and any necessary transit rights to enjoy such use rights; (c)to the extent assignable or transferable, all permits, licenses, franchises, consents, approvals and other similar rights and privileges (the “Permits”), in each case to the extent used in connection with the operation of the Subject Interests; (d)all equipment, machinery, fixtures, spare parts, inventory and other personal property (including Seller’s leasehold interests therein subject to any necessary consents to assignment) used in connection with the operation of the Subject Interests or in connection with the production, treatment, compression, gathering, transportation, sale, or disposal of Hydrocarbons produced from or attributable to the Subject Interests (collectively, “Equipment”), and any water, byproducts or waste produced therefrom or therewith or otherwise attributable thereto, including all wells (whether producing, shut in or abandoned, and whether for production, produced water injection or disposal, or otherwise) described in ExhibitB (collectively, the “Wells”) together with all of Seller’s interests within the spacing, producing, proration, federal exploratory, enhanced recovery, or governmentally prescribed unit attended to the described Wells, wellhead equipment, pumps, pumping units, flowlines, gathering systems, pipe, tanks, treatment facilities, injection facilities, disposal facilities, compression facilities and other materials, supplies, buildings, trailers and offices used in connection with the Subject Interests and the other matters described in this definition of Assets (the “Facilities”); (e)to the extent assignable or transferable, (i)all contracts, agreements, drilling contracts, equipment leases, production sales and marketing contracts, farm-out and farm-in agreements, operating agreements, service agreements, unit agreements, gas gathering and transportation agreements and other contracts, agreements and arrangements, relating to the Subject Interests and the other matters described in this definition of Assets, and subject to, and in accordance with, any limitations set forth in such agreements, and (ii)equipment leases and rental contracts, service agreements, supply agreements and other contracts, agreements and arrangements relating to the Subject Interests and the other matters described in this definition of Assets, (the agreements identified in clauses (i) and (ii) above being, collectively, the “Contracts”); (f)all files, records and data relating to the items described in Sections1.02(a) through (e) maintained by Seller including, without limitation, the following, if and to the extent that such files exist: all books, records, reports, manuals, files, title documents, including correspondence, records of production and maintenance, revenue, sales, expenses, warranties, lease files, land files, well files, division order files, abstracts, title opinions, assignments, reports, property records, contract files, operations files, copies of tax and accounting records (but excluding Federal and state income tax returns and records) and files, maps, core data, hydrocarbon analysis, well logs, mud logs, field studies together with other files, contracts and other records and data including all geologic and geophysical data and maps, but excluding from the foregoing those files, records and data subject to written unaffiliated third party contractual restrictions on disclosure or transfer (the “Records”). Unless proscribed by the terms of any existing written unaffiliated third party contract, Seller shall, to the extent it may do so, grant a perpetual, royalty-free license to Buyer of Seller’s seismic data that covers the Subject Interests (the “Seismic License”).To the extent that any of the Records contain interpretations of Seller, Buyer agrees to rely on such interpretations at its sole risk and without any duty on the part of Seller regarding such interpretations; (g)all Production Imbalances, including those set forth on Schedule 1.02(g) as of the Effective Time; and (h)all right, title and interest in and to all surface rights and the plant pertaining to the Buck Peak property located in Moffat County, Colorado, as well as all of Seller’s right, title and interest in that certain North Dakota fee property both as described on Schedule 1.02(h). Section 1.03Excluded Assets.Notwithstanding the foregoing, the Assets shall not include, and there is excepted, reserved and excluded from the sale, transfer and assignment contemplated hereby the following excluded properties, rights and interests (collectively, the “Excluded Assets”): (a)those assets, interests, rights and properties described in ExhibitC; (b)all trade credits and all accounts, instruments and general intangibles attributable to the Assets with respect to any period of time prior to the Effective Time; (c)except for those Claims or rights against a third party for which Buyer has agreed to indemnify Seller pursuant to the terms of this Agreement, all Claims of Seller, (i)arising from acts, omissions or events, or damage to or destruction of property, occurring prior to the Effective Time, (ii)arising under or with respect to any of the Contracts that are attributable to periods of time prior to the Effective Time (including claims for adjustments or refunds), or (iii)with respect to any of the other Excluded Assets; (d)all rights and interests of Seller, (i)under any policy or agreement of insurance or indemnity, (ii)under any bond, or (iii)to any insurance or condemnation proceeds or awards arising in each case from acts, omissions or events, or damage to or destruction of property, occurring prior to the Effective Time; (e)all Hydrocarbons produced from or otherwise attributable to the Subject Interests with respect to all periods prior to the Effective Time, excluding those Hydrocarbons referenced in Section 1.02(g) together with all proceeds from the sale of such Hydrocarbons, and all Tax credits attributable thereto; (f)all Claims of Seller for refunds of or loss carry forwards with respect to (i)ad valorem, severance, production or any other Taxes attributable to any period prior to the Effective Time, (ii)income, gross margin or franchise Taxes, (iii)any Taxes attributable to the other Excluded Assets, and such other refunds, and rights thereto, for amounts paid in connection with the Assets and attributable to the period prior to the Effective Time, including refunds of amounts paid under any gas gathering or transportation agreement; (g)all amounts due or payable to Seller as adjustments to insurance premiums related to the Assets with respect to any period prior to the Effective Time; (h)all proceeds, income or revenues (and any security or other deposits made) attributable to the Assets for any period prior to the Effective Time, or any other Excluded Assets; (i)subject to Section 1.02(f), all of Seller’s proprietary technology and improvements, computer software, patents, trade secrets, copyrights, names, trademarks, logos and other intellectual property; (j)all documents and instruments of Seller that may be protected by an attorney-client or other privilege; (k)data, information and other property, rights or interests that cannot be disclosed or assigned to Buyer as a result of confidentiality or similar arrangements; (l)all audit rights arising under any of the Contracts or otherwise with respect to any period prior to the Effective Time or to any of the other Excluded Assets; (m)all computers, printers and other electronic equipment located in any buildings, offices or trailers that may belong to Seller and that may constitute part of the Assets, including, all software and electronic data relating in any way to such electronic equipment; (n)All corporate, income tax and financial records of Seller not included in the Records; and (o)all agreements providing for options, swaps, floors, caps, collars, forward sales or forward purchases involving commodities or commodity prices, or indexes based on any of the foregoing and all other similar agreements and arrangements. ARTICLE 2 PURCHASE PRICE Section 2.01Purchase Price.The total consideration for the purchase, sale and conveyance of the Assets to Buyer and Buyer’s assumption of the Assumed Obligations and all other liabilities provided for in this Agreement, is Buyer’s payment to Seller of the sum of One Hundred and Forty Million Dollars ($140,000,000) (the “Purchase Price”), as adjusted in accordance with the provisions of this Agreement. Section 2.02Deposit. (a)Concurrently with the execution of this Agreement by Buyer and Seller, Buyer shall deliver to Seller in immediately available funds a performance guarantee deposit in an amount equal to Ten Million Dollars ($10,000,000) (the “Deposit”) in accordance with wire transfer instructions provided by Seller to Buyer. (b)Subject to the proviso set forth in Section 11.01, if this Agreement is terminated by Seller pursuant to Section 11.01(b) and Seller does not waive the non-satisfaction of any conditions to Closing set forth in Article 8, Seller shall retain the Deposit as liquidated damages, which remedy shall be the sole and exclusive remedy available to Seller for Buyer’s failure to perform its obligations under this Agreement. Buyer and Seller acknowledge and agree that (i)Seller’s actual damages upon the event of such a termination are difficult to ascertain with any certainty, (ii)the Deposit is a reasonable estimate of such actual damages, and (iii)such liquidated damages do not constitute a penalty. (c)Subject to the proviso set forth in Section 11.01, if this Agreement is terminated (i) by Buyer pursuant to Section 11.01(c) and Buyer does not waive the non-satisfaction of any conditions to Closing set forth in Article 9 or (ii) by Buyer or Seller pursuant to Section 11.01(a), Section 11.01(d), Section 11.01(e), Section 11.01(f), Section 11.01(g), Section 11.01(h) or Section 13.03(c), then Seller shall promptly return the Deposit to Buyer in immediately available funds pursuant to wire transfer instructions to be provided timely by Buyer to Seller within three (3) business days after the event giving rise to such return obligation. Buyer and Seller shall thereupon have the rights and obligations set forth elsewhere herein. (d)If all conditions precedent to the obligations of Seller set forth in Article 8 have been met, then notwithstanding any provision in this Section 2.02 to the contrary, if Closing does not occur because Seller wrongfully fails to tender performance at Closing or otherwise Breaches this Agreement in any respect prior to Closing, and Buyer is ready and otherwise able to close, at Buyer’s sole election, either (i) Seller shall return the Deposit to Buyer within three (3) business days after the determination that the Closing will not occur, or (ii) Buyer shall have the right to pursue specific performance of this Agreement, provided that Buyer must file an action for specific performance within 21 days of Seller’s Breach.If Buyer elects to pursue specific performance, Buyer must pursue specific performance as its sole and exclusive remedy in lieu of all other legal and equitable remedies.If such action for specific performance is not filed within 21 days of Seller’s Breach or if Buyer is unsuccessful for any reason other than a Breach of this Agreement by Buyer, Buyer shall be deemed to have waived all legal and equitable remedies and its sole remedy for Seller’s Breach of this Agreement shall be limited to the prompt return of the Deposit. Section 2.03Allocated Values.The Purchase Price is allocated among the Assets (including the Wells, PUD Locations, PDNP, and Probable and/or Possible Locations) as set forth in Exhibit D (the “Allocated Values”). In no event shall the aggregate of the Allocated Values of any Wells, PUD Locations, PDNP, and Probable and/or Possible Locations exceed the unadjusted Purchase Price. The term “PUD Locations” means those Proved Undeveloped potential well locations specifically identified in ExhibitD.The term “PDNP” means Proved Developed Not Producing intervals as specifically identified on Exhibit D. The term “Probable and/or Possible Locations”means those locations specifically identified and designated as such on Exhibit D.Seller and Buyer agree that the Allocated Values shall be used to compute any adjustments to the Purchase Price pursuant to the provisions of Article 4.Any adjustment to the Purchase Price hereunder shall be reflected in the allocation set forth in Exhibit D consistent with Treasury Regulation Section1.1060-IT (f). For tax purposes, the Parties agree to report the transactions contemplated by this Agreement in a manner consistent with the terms of this Agreement, including the allocations set forth above as of the Closing Date, and that neither Party will take any position inconsistent therewith, including in any tax return, in any refund claim, in any litigation or arbitration or otherwise. Section 2.04Section 1031 Like-KindExchange.Seller and Buyer hereby agree that Seller shall have the right at any time prior to completion of all the transactions that are to occur at Closing to assign all or a portion of its rights under this Agreement to a Qualified Intermediary (as that term is defined in Section1.1031(k)-1(g)(4)(v) of the Treasury Regulations) in order to accomplish the transaction in a manner that will comply, either in whole or in part, with the requirements of a like-kind exchange pursuant to Section 1031 of the Internal Revenue Code of 1986, as amended. Likewise, Buyer shall have the right at any time prior to completion of all the transactions that are to occur at Closing to assign all or a portion of its rights under this Agreement to a Qualified Intermediary for the same purpose. If Seller assigns all or any of its rights under this Agreement for this purpose, Buyer agrees to (a) consent to Seller’s assignment of its rights in this Agreement, which assignment shall be in a form reasonably acceptable to Buyer, and (b) pay the Purchase Price (or a designated portion thereof as specified by Seller) into a qualified escrow or qualified trust account at Closing as directed in writing. If Buyer assigns all or any of its rights under this Agreement for this purpose, Seller agrees to (i) consent to Buyer’s assignment of its rights in this Agreement, which assignment shall be in a form reasonably acceptable to Seller, (ii) accept the Purchase Price from the qualified escrow or qualified trust account at Closing, and (iii) at Closing, convey and assign directly to Buyer the Assets (or any portion thereof) as directed by Buyer. Seller and Buyer acknowledge and agree that any assignment of this Agreement(or any rights hereunder) to a Qualified Intermediary shall not release any Party from any of its respective liabilities and obligations hereunder, and that neither Party represents to the other Party that any particular tax treatment will be given to any Party as a result thereof.The Party electing to assign all or any of its rights under this Agreement pursuant to this Section 2.04 shall defend, indemnify and hold harmless the other Party and its Affiliates from all Claims relating to such election. ARTICLE 3 EFFECTIVE TIME Section 3.01Ownership of Assets.If the transactions contemplated hereby are consummated in accordance with the terms and provisions hereof, the ownership of the Assets shall be transferred from Seller to Buyer on the Closing Date, but effective for all purposes as of 7:00 a.m. local time at the location of the Assets on December 1, 2007 (the “Effective Time”). Section 3.02Production Imbalances.Upon Closing, Buyer shall assume the positions of Seller with respect to all gas imbalances and make-up obligations related to the Assets regardless of whether such imbalances or make-up obligations arise before or after the Effective Time, at the wellhead, pipeline, gathering system or other location, and regardless of whether the same arise under contract or otherwise (“Production Imbalances”). As a result of such assumption, Buyer shall (a) be entitled to receive any and all benefits which Seller would have been entitled to receive by virtue of its position, including rights to produce and receive volumes of production in excess of volumes which it would otherwise have been entitled to produce and to receive cash gas balancing by virtue of ownership of the Assets, (b) be obligated to suffer any detriments or losses which Seller would have been obligated to suffer by virtue of such position, including the obligation to deliver to others production volumes which would have otherwise been attributable to its ownership of the Assets, to deliver production to purchasers thereof without Buyer receiving full payment therefor, or to make cash balancing payments or to repay any take or pay payments, and (c) be responsible for any and all royalty obligations and other burdens with respect to such Production Imbalances; provided however, nothing in this subsection (c) of Section 3.02 shall relieve Seller from any royalty obligation affecting production Seller has actually received, or which has been credited to Seller’s interest in the Assets. ARTICLE 4 TITLE AND ENVIRONMENTAL MATTERS Section 4.01Examination Period.Until 5:00 p.m. MST on the date which is seven (7) days prior to the Closing Date (the “Examination Period”), Seller shall permit Buyer and/or its representatives to examine during normal business days and hours at a location designated by Seller, all abstracts of title, title opinions, title files, ownership maps, lease, Well and division order files, assignments, operating and accounting records and all Surface Agreements, Permits, Contracts and other agreements, data, analyses and information pertaining to the Assets insofar as same may now be in existence and in the possession of Seller, subject to such restrictions upon disclosure as may exist under confidentiality or other agreements binding upon Seller and relating to such data. Section 4.02Title Defects.The term “Title Defect” means (a) any encumbrance on, encroachment on, irregularity in, defect in or objection to Seller’s ownership of the Assets (excluding Permitted Encumbrances) that causes Seller not to have Marketable Title to a Well, a PUD Location, a PDNP or a Probable and/or Possible Location as described in Exhibit D; or (b) any default by Seller under a lease, farm-out agreement or other contract or agreement that would (i) have a material and adverse effect on the operation, value or use of such Asset, (ii) prevent Seller from receiving the proceeds of production attributable to Seller’s interest therein, or (iii) result in cancellation of all or a portion of Seller’s interest therein. The term “Marketable Title” means such ownership by Seller in the Assetsthat, subject to and except for the Permitted Encumbrances: (a)entitles Seller to receive not less than the percentage set forth in Exhibit D as Seller’s Net Revenue Interest of all Hydrocarbons produced, saved and marketed from such Well, PUD Location, PDNP, or Probable and/or Possible Locations described in such exhibit, all without reduction, suspension or termination of such interest throughout the productive life of such Well, except as specifically set forth in such exhibit; (b)obligates Seller to bear not greater than the percentage set forth in ExhibitD as Seller’s Working Interest of the costs and expenses relating to the maintenance, development and operation of such Well, PUD Location, PDNP, or Probable and/or Possible Locations, all without increase throughout the productive life of such Well, except as specifically set forth in either of such exhibit; and (c)is free and clear of all liens, encumbrances and defects in title. Subject to the limitations of Section 4.14, Breaches of Seller’s representations and warranties contained in Section 5.07 through Section 5.24 discovered prior to the Closing shall be treated as Title Defects for purposes of making pre-Closing adjustments to the Purchase Price. Section 4.03Notice of Title Defects.Buyer shall provide Seller notice of all Title Defects no later than 5:00 p.m. MST on the date which is seven (7) days prior to the Closing Date (the “Title Claim Date”). To be effective, such notice must (a) be in writing, (b) be received by Seller on or prior to the Title Claim Date, (c) describe the Title Defect in reasonable detail (including any alleged variance in the Net Revenue Interest or Working Interest), (d) identify the specific Asset or Assets affected by such Title Defect, (e) include the Title Defect Value, as reasonably determined by Buyer in good faith, and (f) comply with the limitations and Title Defect Value qualifications set forth in Section 4.14. Any matters identified by Buyer during the Examination Period that constitute Title Defects, but of which Seller has not been specifically notified by Buyer in accordance with the foregoing, shall be deemed to have been waived by Buyer for all purposes and shall constitute Permitted Encumbrances and Assumed Obligations hereunder. Upon receipt of notices of Title Defects, the Parties shall meet and determine upon which of the Title Defects, Title Defect Values and methods of cure the Parties have reached agreement. Upon the receipt of such notice from Buyer, Seller shall have the option, but not the obligation, for a period ending ninety (90) days after the Closing to cure such defect. If Seller should not elect to cure a Title Defect, and no aspect of such defect is reasonably in dispute, the Purchase Price shall be adjusted for such defect by the amount of the Title Defect Value. (a)The value attributable to each Title Defect (the “Title Defect Value”) that is asserted by Buyer in the Title Defect notices shall be determined based upon the criteria set forth below: (i)If the Title Defect is a lien upon any Asset, the Title Defect Value is the amount necessary to be paid to remove the lien from the affected Asset; (ii)If the Title Defect asserted is that the Net Revenue Interest attributable to any Well, PUD Location, PDNP, or Probable and/or Possible Locations is less than that stated in ExhibitD, then the Title Defect Value shall be the absolute value of the number determined by the following formula: Title Defect ValueAx(1-[B/C]) AAllocated Value for the affected Asset BCorrect Net Revenue Interest for the affected Asset CNet Revenue Interest for the affected Asset as set forth on Exhibit D. (iii)If the Title Defect represents an obligation, encumbrance, burden or charge upon the affected Asset (including any increase in Working Interest for which there is not a proportionate increase in Net Revenue Interest) for which the economic detriment to Buyer is unliquidated, the amount of the Title Defect Value shall be determined by taking into account the Allocated Value of the affected Asset, the portion of the Asset affected by the Title Defect, the legal effect of the Title Defect, the potential discounted economic effect of the Title Defect over the life of the affected Asset, and the Title Defect Values placed upon the Title Defect by Buyer and Seller; (iv)If a Title Defect is not in effect or does not adversely affect an Asset throughout the entire post Effective Time productive life of such Asset, such fact shall be taken into account in determining the Title Defect Value; (v)The Title Defect Value of a Title Defect shall be determined without duplication of any costs or losses included in another Title Defect Value hereunder; (vi)Notwithstanding anything herein to the contrary, in no event shall a Title Defect Value exceed the Allocated Value of the Wells, PUD Locations, PDNP, Probable and/or Possible Locations, or other Assets affected thereby; (vii)If the Title Defect Value of an Asset is equal to the Allocated Value of such Asset, the affected Asset shall be excluded from the purchase and sale contemplated by this Agreement, and the Purchase Price shall be adjusted accordingly; (viii)Notwithstanding the provisions of this Section 4.03 to the contrary, the Title Defect Value of any Title Defect comprising a required consent not obtained (other than consents customarily obtained after Closing) shall be determined subject to any accommodation implemented pursuant to Section 4.07; and (ix)Such other factors as are reasonably necessary to make a proper evaluation. (b)The term Title Defect shall not include: (i)Defects based solely on an assertion that Seller’s files lack information, provided that any missing material information can be obtained by the reasonable efforts of Buyer; (ii)Defects in the early chain of title consisting of the failure to recite marital status in a document or omissions of successors of heirship or estate proceedings, unless Buyer provides a reasonable basis for the assertion that such failure or omission has resulted in a third party’s actual and superior claim of title to the affected Asset; (iii)Defects arising out of lack of survey; (iv)Defects arising out of lack of corporate or other entity authorization unless Buyer provides a reasonable basis for the assertion that the action was not authorized and that such lack of authorization has resulted in a third party’s actual and superior claim of title to the affected Asset; (v)Defects that are defensible by possession under applicable statutes of limitations for adverse possession or for prescription; provided that the mere passage of time in and of itself shall not establish any presumption of the applicability of the provisions of this Section 4.03(b)(v); (vi)Defects asserting a change in an applicable Working Interest or Net Revenue Interest based on a change in drilling and spacing units, tract allocation or other changes in pooling or unit participation occurring after the date of this Agreement; and (vii)Title requirements customarily considered as advisory or which can be waived as a matter of prudent business judgment. Section 4.04Remedies for Title Defects. (a)For any Title Defect noticed pursuant to Section 4.03 that has not been cured at or prior to Closing, the Purchase Price shall, subject to the provisions of
